                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  NOVAFUND ADVISORS, LLC,
          Plaintiff,                                             No. 3:18-cv-1023 (MPS)
          v.
  CAPITALA GROUP, LLC,
          Defendant.

     RULING ON MOTION FOR PREJUDGMENT REMEDY AND MOTION FOR
                            DISCLOSURE

       In this contractual dispute between two financial services firms, the plaintiff, NovaFund

Advisors, LLC (“NovaFund”), filed a motion seeking a prejudgment remedy against the defendant

and counterclaim plaintiff, Capitala Group, LLC (“Capitala”), together with a motion for

disclosure of assets. I held an evidentiary hearing on the motion for prejudgment remedy on March

28, 2019. This ruling sets forth my findings of fact and conclusions of law.

       As set forth more fully below, I find that there is not probable cause to believe that a

judgment in the amount sought by NovaFund – over $8.5 million – will be rendered in its favor,

but that there is probable cause that a judgment in the amount of $250,000, taking into account

defenses, counterclaims, and setoffs, will be rendered in its favor. Specifically, there is probable

cause to believe that a $250,000 judgment will be rendered in favor of Novafund on its claim for

breach of the covenant of good faith and fair dealing, and there is not probable cause to believe

that any specific amount will be rendered in favor of Capitala on its counterclaims. NovaFund has

demonstrated probable cause that, as the placement agent for Capitala’s investment fund, it would

have earned additional fees of $250,000 had Capitala not taken steps to frustrate and undermine

the objectives of the agreement between the parties. These fees would have been generated by a

large investment made into the fund by an investor courted by NovaFund, and from which Capitala


                                                 1
later unilaterally obtained a substantial investment outside the fund without NovaFund’s

knowledge. There is also probable cause to find that Capitala acted in bad faith. Accordingly, I

GRANT IN PART and DENY IN PART the motion for prejudgment remedy (ECF No. 15) and

GRANT the motion for disclosure of assets (ECF No. 19).

I.     Legal Standard

       A.      Prejudgment Remedy

       Fed. R. Civ. P. 64(a) provides in relevant part that “throughout an action, every remedy is

available that, under the law of the state where the court is located, provides for seizing a person

or property to secure satisfaction of the potential judgment.” Fed. R. Civ. P. 64(a). I thus apply

Connecticut’s prejudgment remedy statute, Conn. Gen. Stat. §§ 52-278a, et seq. Under that statute,

“[a] prejudgment remedy is available upon a finding by the court that there is probable cause that

a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the

amount of the prejudgment remedy sought, taking into account any defenses, counterclaims or set-

offs, will be rendered in the matter in favor of the plaintiff . . . .” TES Franchising, LLC v. Feldman,

286 Conn. 132, 137 (2008) (citation and internal quotation marks omitted); see also Conn. Gen.

Stat. § 52–278d(a)(1).

       The probable cause standard is modest, and “not as demanding as proof by a fair

preponderance of the evidence.” TES Franchising, LLC, 286 Conn. at 137. “The legal idea of

probable cause is a bona fide belief in the existence of the facts essential under the law for the

action and such as would warrant a man of ordinary caution, prudence and judgment, under the

circumstances, in entertaining it.” Id. (citation omitted). It is “a flexible common sense standard”

that “does not demand that a belief be correct or more likely true than false.” Id. (citation omitted).

“[T]he trial court’s function [under this standard] is to determine whether there is probable cause



                                                   2
to believe that a judgment will be rendered in favor of the plaintiff in a trial on the merits.” Id.

(citation omitted). The trial court has “broad discretion” to make this determination, and “a

prejudgment remedy hearing is not contemplated to be a full scale trial on the merits.” Id. at 143.

       In addition, the statute “requires that a trial court make a probable cause determination as

to both the validity of the plaintiff’s claim and the amount of the remedy sought.” Id. at 145–46

(citation omitted). “[T]he party seeking the prejudgment remedy must present evidence that is

sufficient to enable the court to determine the probable amount of the damages involved.” Id. at

146 (citation and internal quotation marks omitted). “Although the likely amount of damages need

not be determined with mathematical precision . . . the plaintiff bears the burden of presenting

evidence that affords a reasonable basis for measuring her loss.” Id. (internal quotations and

alterations omitted).   Nonetheless, the “court may grant a prejudgment remedy order that

authorizes an attachment for an amount less than that sought in the application for prejudgment

remedy as long as there is probable cause that a judgment in that lesser amount, taking into account

any defenses, counterclaims or setoffs, will be rendered in the plaintiff’s favor.” Connecticut Light

& Power Co. v. Gilmore, 89 Conn. App. 164, 176 (2005).

       Finally, under Conn. Gen. Stat. § 52-278n, “the court may, on motion of a party, order an

appearing defendant to disclose property in which he has an interest or debts owing to him

sufficient to satisfy a prejudgment remedy.” Conn. Gen. Stat. § 52-278n(a). “Generally, under

Connecticut law, a disclosure of assets is ordered if a prejudgment remedy is ordered.” Wachovia

Bank, N.A. v. Cummings, No. 309CV957SRU, 2010 WL 466160, at *9 (D. Conn. Feb. 8, 2010);

see also Conn. Gen. Stat. § 52–278n(c) (authorizing same).




                                                 3
       B.      Implied Covenant of Faith and Fair Dealing

       Under Connecticut law,1 the covenant of good faith and fair dealing is implied in every

contract and “requir[es] that neither party do anything that will injure the right of the other to

receive the benefits of the agreement.” De La Concha of Hartford, Inc. v. Aetna Life Ins. Co., 269

Conn. 424, 432 (2004) (citation omitted). “Essentially the implied covenant of good faith and fair

dealing is a rule of construction designed to fulfill the reasonable expectations of the contracting

parties as they presumably intended.” Geysen v. Securitas Sec. Servs. USA, Inc., 322 Conn. 385,

399 n.11 (2016) (citation and alterations omitted). “The principle, therefore, cannot be applied to

achieve a result contrary to the clearly expressed terms of a contract, unless, possibly, those terms

are contrary to public policy.” Id. “To constitute a breach of the implied covenant of good faith

and fair dealing, the acts by which a defendant allegedly impedes the plaintiff’s right to receive

benefits that he or she reasonably expected to receive under the contract must have been taken in

bad faith.” De La Concha of Hartford, Inc., 269 Conn. at 432 (alterations and citation omitted).

“Bad faith in general implies both actual or constructive fraud, or a design to mislead or deceive

another, or a neglect or refusal to fulfill some duty or some contractual obligation, not prompted

by an honest mistake as to one’s rights or duties, but by some interested or sinister motive . . . .



       1
          The parties did not address the choice-of-law issue at the hearing. In the ruling on the
motion to dismiss, I recognized that the law of North Carolina, where Capitala is based, might
apply to the action, but declined to resolve the issue. (ECF No. 45 at 28–29.) There does not
appear to be a material difference between Connecticut and North Carolina law on the implied
covenant of good faith and fair dealing, and so I likewise need not resolve the issue for purposes
of this motion. See Bicycle Transit Authority v. Bell, 314 N.C. 219, 228 (1985) (“In every contract
there is an implied covenant of good faith and fair dealing that neither party will do anything which
injures the right of the other to receive the benefits of the agreement.”) (citation omitted); Maglione
v. Aegis Family Health Centers, 168 N.C. App. 49, 56 (2005) (“All parties to a contract must act
upon principles of good faith and fair dealing to accomplish the purpose of an agreement, and
therefore each has a duty to adhere to the presuppositions of the contract for meeting this
purpose.”) (citation omitted).

                                                  4
Bad faith means more than mere negligence; it involves a dishonest purpose.” Id. (citation

omitted). “Bad faith may [also] include one party’s performance or interpretation of the contract

in a manner that evades its spirit and is unfaithful to its purpose, resulting in a denial of the justified

expectations of the other party.” Landry v. Spitz, 102 Conn. App. 34, 48 (2007).

II.     Findings of Fact & Conclusions of Law2

        I assume familiarity with the pleadings, NovaFund’s motion for a prejudgment remedy and

motion for disclosure, as well as the testimony and exhibits admitted at the March 28 hearing. I

emphasize that I make the following findings based on the probable cause standard, not by a

preponderance of the evidence. The parties have not yet taken any significant discovery, and it

remains to be seen whether either party will be able to prove its claims and defenses by a

preponderance of the evidence.

        1. NovaFund, was, at the relevant time, a business located in Darien, Connecticut, focused

on providing investment advisory and investment placement services. Capitala, which is located

in Charlotte, North Carolina, “organize[s] and manage[s] various types of investment funds and

provide[s] investment management advice to institutional investors, portfolio companies, and

clients.” (ECF No. 56 at 7.)

        2. In May 2016, NovaFund and Capitala signed a “Term Sheet” by which Capitala hired

NovaFund to find and “place” investors in a new investment fund created (or to be created) by

Capitala known as “Fund V.”3 Under the Term Sheet, which was signed by Bryan Kelley and


        2
          Although I do not separately delineate my Findings of Fact and Conclusions of Law in
this order, to the extent that any Finding of Fact reflects a legal conclusion, it shall to that extent
be deemed a Conclusion of Law, and vice-versa.
        3
          Although the Term Sheet states that, “[a]t NovaFund’s discretion,” the parties may enter
into a more formal, detailed agreement (PX 2), there is no evidence they did so. Neither party has
suggested, however, that the Term Sheet does not amount to a binding contract, and there is
probable cause that the parties intended it as a written expression of at least part of their agreement.

                                                    5
James Howe, NovaFund’s principals, and Joseph Alala, Capitala’s CEO, NovaFund agreed to

“make best efforts to place partnership interests in” Fund V, including providing the following

services: (1) “advising Capitala in producing a marketing presentation and private placement

memorandum to be used with potential investors …”, (2) “advising and assisting Capitala in

making presentations to Target Investors …”, (3) “advising and assisting Capitala with preparation

of an on-line fund data site and preparations and delivery of due diligence materials …,” and (4)

“working with Capitala’s legal counsel and other relevant parties to document and close the Fund.”

(PX 2).4 The term “Target Investors” was broadly defined to include “North American, European,

Australian and Asian investors.” (Id.)

       3.    Under the Term Sheet, NovaFund would be entitled to up to three types of

compensation in return for its services. First, Capitala agreed to pay NovaFund a monthly retainer

fee of $20,000 “until the sooner of: 1) the first close of Capitala Fund V (if such close constitutes

commitments for which NovaFund is paid a success fee in excess of $200,000) or 2) $200,000 of

retainer fees have been paid.” (PX 2). It is undisputed that Capitala paid NovaFund the $200,000

in retainer fees, as well as expense reimbursement. Second, Capitala agreed to pay NovaFund a


       4
           The parties dispute which version of the signed agreement is the correct one. Capitala
contends that the version it signed had signature blocks only for it and NovaFund (DX 510), while
NovaFund contends that the correct version is its exhibit 2 (PX 2), which has, in addition, a
signature block for Columbus Advisory Group and is signed on Columbus’s behalf by Michael
Murphy. There are no other differences between the two documents. The difference in signatures
matters, Capitala contends, because it was led to believe that NovaFund was not a separate entity
but a division of Columbus Advisory Group, a registered broker dealer. NovaFund itself is not a
registered broker dealer. I need not definitively resolve this dispute here because I find that there
is probable cause that NovaFund’s version of the agreement (PX 2) is the correct one and that
Capitala knew that the real party in interest on the other side of the agreement was NovaFund, an
entity it knew was separate from Columbus. I make this finding both for the reasons set forth in
my ruling on Capitala’s motion to dismiss (ECF No. 45) and because the evidence at the hearing
suggested that Capitala knew it was dealing with NovaFund as a distinct entity and that NovaFund
had merely partnered with a broker dealer (first Columbus and then MD Global) to enable it, for
regulatory compliance purposes, to enter into a deal with Capitala.

                                                 6
“Success Fee” equal to 1.5% of the amount “of equity capital that any Target Investor commits to

the Fund or a separately managed account.” (Id.) The Success Fee would be lower – but with a

floor of 1% – to the extent Capitala agreed with the investor to accept a management fee of less

than 1.5%. It is undisputed that Capitala never paid NovaFund a success fee. It is also undisputed

that – apart from an initial “closing” by two large “anchor investors” in late August 2016, for which

Capitala owed NovaFund no success fee due to a carve-out provision in the Term Sheet – there

were no further closings, i.e., no further investments, in Fund V. Third, Capitala agreed to pay

NovaFund a “Tail Fee” under certain circumstances. Because the tail fee provision of the Term

Sheet is not a model of clarity, I quote it in full: “NovaFund will be due a fee for capital

commitments from Target Investors that close into the Fund to the next Capitala-sponsored

successor vehicle with a substantially similar strategy at the rate of 50 basis points of such capital

commitments (‘Nova Tail Fee’).” (PX 2). In its motion for prejudgment remedy, NovaFund

asserted that “the Tail Fee applies only to the subset of Target Investors that actually invested in

the Fund, and which later also invest in a successor fund sponsored by Capitala with a substantially

similar investment strategy.” (ECF No. 15 at 19.) It is undisputed that Capitala never paid

NovaFund a Tail Fee. Other relevant terms of the Term Sheet are discussed below.

       4. Although the parties signed the Term Sheet in May 2016, Capitala instructed NovaFund

to hold off performing significant marketing activities until it had completed the anchor closing

with two large investors. The anchor closing was completed on August 31, 2016; as noted, that

transaction was not subject to the success fee arrangement. After the anchor closing, NovaFund

began working to market Fund V to investors, including assisting with preparation of marketing

materials, contacting prospective investors, and attending meetings and a “road show” with

Capitala. NovaFund ultimately contacted almost 500 prospective investors and set up almost 70



                                                  7
meetings in its efforts to market Fund V and perform under the Term Sheet. One of the prospective

investors it sought to attract was an entity the parties refer to only as “Firm 1,” apparently due to

confidentiality arrangements. I discuss Firm 1 more below.

       5. During its initial marketing efforts, NovaFund learned that the asset mix in which Fund

V was originally planning to invest – senior debt (typically first-lien, low-risk, and low-return

debt), “mezzanine” or junior debt (higher risk and higher return), and “equity co-investments”

(highest risk and highest return) – was not attracting the interest of investors, many of whom

wanted a mix more focused on senior debt. NovaFund communicated this market intelligence to

Capitala and urged it to shift the focus of the marketing efforts to convey to investors that Fund V

would concentrate increasingly on senior debt. As discussed more below, Capitala heeded this

message and the marketing pitches for Fund V increasingly focused on senior debt. Nonetheless,

the parties were not successful in attracting any investor commitments through the end of 2016.

       6. The parties’ relationship began to deteriorate in February 2017. Joseph Alala, Capitala's

CEO, became “very upset” with NovaFund. He believed – incorrectly, as shown below – that

NovaFund had violated a provision of the Term Sheet (PX 2) purportedly requiring it to work

exclusively for Capitala on any investments similar to those contemplated by Fund V and to refrain

from working with asset managers that competed with Capitala. His reaction to this perceived

injury would come to hamstring the parties’ relationship. On February 16, 2017, he sent NovaFund

an email stating in part as follows: “I am disappointed to hear of the misrepresentation to Capitala

Group and your violation of the agreement[.] I believe … the lack of progress in the Fund V raise

is now explained by your having a dual credit fund mandate and having two direct competitor

funds in the market with Nova representing competing funds to the same investor base.” (PX 7).

He threatened to sue NovaFund. (Id.) As explained below, however, the premise of his email –



                                                 8
which was that NovaFund violated the Term Sheet by serving as placement agent for a competing

asset manager – was both incorrect and unreasonable, based on the language of the Term Sheet

and the Addendum as well as the credible testimony. It would lead to bad faith conduct on the

part of Capitala.

       7. After NovaFund signed the Term Sheet, it continued working as a placement agent for

others, including an asset manager that Capitala saw as its competitor. But the Term Sheet does

not expressly prohibit NovaFund from working as a placement agent for other fund managers –

either with respect to similar or dissimilar investments. The only reference to exclusivity in the

Term Sheet states that, “[a]s compensation for the advisory and exclusive placement services to

be provided by NovaFund hereunder, Capitala agrees to pay NovaFund a monthly fee of $20,000

(‘Retainer Fee’).” (PX 2). That use of “exclusive” is, at best, ambiguous. Considered alone, it

could mean that NovaFund was agreeing to provide advisory services exclusively for Capitala, or

that Capitala was agreeing to hire exclusively NovaFund to provide advisory services for Fund V.

Alala offered a third interpretation during his testimony at the hearing: his understanding was that

it meant both, i.e., that it locked both parties in to dealing with each other exclusively, except that,

he said, it did not bar NovaFund from serving as agent for investments dissimilar to those

contemplated by Fund V. By contrast, Bryan Kelley of NovaFund testified that the “exclusive”

language meant only that Capitala would not hire another placement agent for Fund V. I find that

other language in the Term Sheet, the April 2017 Addendum, the parties’ course of dealing, and

the credible testimony from Mark McAndrews, NovaFund’s CFO, all favor Kelley’s

interpretation. The parties never clearly agreed to bar NovaFund from working as a placement

agent for others – for similar or dissimilar investments.




                                                   9
       8. There is no description in the Term Sheet of what investments Fund V would undertake;

indeed, the Term Sheet does not describe Fund V at all beyond its title – Capitala Private Credit

Fund V, L.P. (PX 2). On its face, then, the Term Sheet makes Alala’s interpretation – that

NovaFund could not serve as placement agent for competing asset managers with similar

investment strategies – implausible, because it provides no basis to determine what a similar

investment strategy or competing asset manager might look like. While the ambiguity of the

exclusivity provision allows me to consider extrinsic evidence, the extrinsic evidence suggests that

the investment strategy of Fund V was protean; as I discuss below, the strategy as pitched to

prospective investors changed as both NovaFund and Capitala realized that a more senior-debt-

focused investment mix would be more likely to attract investors. It is unclear why NovaFund

would agree to be bound by an exclusivity provision the meaning of which could change as

Capitala, the fund manager, decided to shift the investment focus of Fund V. Thus, pinning the

meaning of the exclusivity provision to the investment mix of Fund V – as Alala’s interpretation

would – is not a plausible interpretation of that provision.

       9. The Addendum confirms that Kelley’s interpretation of the exclusivity provision is more

plausible than Alala’s. The Addendum suggests that the provision actually means that Capitala

would not use any placement agent other than NovaFund. After Alala threatened to sue NovaFund

for working for a competing asset manager, the parties negotiated the Addendum and signed it in

April 2017. The Addendum expressly allows Capitala to use other agents with respect to the non-

North American investments but not with respect to North American investments – suggesting that

the parties were amending the Term Sheet to limit the geographic scope of its exclusivity provision

to permit Capitala to work with others outside North America. The Addendum otherwise makes

no mention of exclusivity and includes no provision barring NovaFund from working as placement



                                                 10
agent for others. The Addendum also includes a mutual release of all claims either Capitala or

NovaFund might have against the other based on events arising before it was signed, i.e., April 24,

2017. But the issue of exclusivity still rankled for Alala, even after Capitala released any claim

for breach of the exclusivity provision.

       10. Given how upset Alala was in February 2017 about NovaFund’s work for a competitor

– and his specific reference to litigation – I find that if Capitala genuinely believed that there was

a solid legal basis to conclude that NovaFund’s other work violated a provision of the Term Sheet,

it would have done one of two things: either it would have ceased doing business with NovaFund

altogether – and refused to release it from what it regarded as a breach of the Term Sheet; or, if it

thought the benefits of continuing to work with NovaFund outweighed the costs associated with

NovaFund’s past violations of the Term Sheet, it would have insisted on including explicit terms

barring such competing work in the Addendum to make clear that, going forward, NovaFund had

to dedicate all of its placement efforts to Capitala for Fund-V-type investments. It took neither of

these steps, however, suggesting that, despite Alala’s pique, Capitala recognized that the Term

Sheet did not foreclose NovaFund’s work as a placement agent for similar investments. Finally, I

find credible the testimony of NovaFund’s CFO, Mark McAndrews, about his conversation with

Capitala’s general counsel, Richard Wheelahan, at a meeting in New York shortly after the

February 2017 email from Alala. According to McAndrews, Wheelahan said that he recognized

that there was no basis in the Term Sheet to claim a prohibition on competing work, and that Alala

was displeased that Wheelahan had failed to include such a provision in the Term Sheet in the first

instance. Capitala did not seek to rebut or cross-examine that testimony.

       11. The Addendum proved not to be a reconciliation between the parties, in spite of the

mutual release and apparent recommitment to the Term Sheet. After the Addendum was signed,



                                                 11
Capitala focused its efforts on raising money for Fund V by itself, i.e., largely without input from

NovaFund. There was credible testimony by Kelley about Capitala’s excluding him from meetings

that the placement agent should have attended, and there appears to have been dwindling

communication between the parties after the Addendum was signed. While Capitala did not

entirely “freeze out” NovaFund – as Alala testified, Capitala would still have accepted investments

for Fund V actually delivered to it by NovaFund –, it ceased making good faith efforts to work

with NovaFund to carry out the goals of the agreement. It also increasingly kept NovaFund at a

distance during its dealings with Firm 1, at one point allowing Kelley only to “listen in” to a call

with Firm 1 (but not identify himself or speak) and at another excluding Kelley from a due

diligence meeting with Firm 1. As Kelley testified, Capitala effectively prevented NovaFund from

“advising and assisting” with marketing and selling Fund V, as the Term Sheet contemplated.

       12. Although there was conflicting testimony at the hearing about which party had a more

established relationship with Firm 1, NovaFund offered more specific, credible evidence that its

own contacts at Firm 1 – especially Kelley’s – were closer and more substantial than Capitala’s.

Kelley testified that he knew, professionally and socially, several executives at Firm 1, and had

done deals with them in the past. He also testified that, in connection with NovaFund’s efforts to

identify and attract investors for Fund V, he made numerous contacts with Firm 1 – on the phone,

in person, and through electronic communication – attempting to persuade it to invest in Fund V.

(See, e.g., PX 19 (arranging meeting between Swercheck and representative of Firm 1 in Sept.

2017)). At the same time, he was reporting back to Capitala that Firm 1 and others in the market

were more interested in an investment focused more exclusively on senior debt – and less

interested in the “hybrid” of senior debt, junior debt, and equity co-investments that Fund V was

initially offering. There was credible evidence at the hearing that Capitala began to heed these



                                                12
suggestions, pitching prospective Fund V investors, including Firm 1, on the notion that the

investment would be mostly focused on senior debt, or at least that accommodations would be

made to permit such investors to make an overall investment through Capitala more focused on

senior debt.

       13. The evidence at the hearing showed that there were multiple failed attempts at

persuading Firm 1 to invest in Fund V and that a term sheet prepared and sent to Firm 1 for a $25

million investment in Fund V, plus a purchase of $25 million in assets from another Capitala entity,

ultimately did not result in a deal. Nonetheless, the evidence also suggested that, over time, each

approach to Firm 1 became more focused on moving the proposed investment, as a whole, into

primarily or exclusively senior debt, an approach that NovaFund had been encouraging Capitala

to adopt with Firm 1 and more generally.

       14. As noted, apart from the initial anchor close in late August 2016, there were no

investments in Fund V. Indeed, it appears that by the end of 2017, efforts to attract new investors

to Fund V were largely abandoned and Capitala and NovaFund were no longer working together

at all, even though the fund’s closing deadline had been extended until June 2018.

       15. In April 2018, Capitala announced that it had raised $1 billion “in a new, permanent

capital vehicle.” (PX 17). The press release stated that “[f]unding for the new venture, Capitala

Specialty Lending Corp., was raised from global institutional investors, and is expected to provide

senior debt and equity co-investments across Capitala’s family of funds.” It also stated that,

“Capitala Specialty Lending Corp’s exclusive focus on senior debt investments is a substantially

different strategy than prior Capitala-sponsored funds, which have historically been raised to invest

in subordinated and mezzanine debt.” (Id.)




                                                 13
         16. Upon learning of this announcement, McAndrews of NovaFund contacted Capitala by

email, noting that “[w]e have heard from our contacts at Firm 1 that they and their related

entities/clients were part of this closing” and requesting “a complete list of the entities investing

in [Capitala Specialty Lending Corp.] and their respective commitments so that we can calculate

the fees due to NovaFund.” (PX 18). Alala responded to this email as follows:

         “Mark Hope you are well. We are not allowed to disclose the investors in this vehicle due
         to the confidentiality of the agreements. This vehicle is a substantially different strategy
         from our mezzanine strategy of prior funds, including Fund V, and this is beyond the scope
         of services ever discussed with Nova. We continue to have Fund V Mezzanine strategy
         but have not closed any new investors since our original closing in Fund V and due to the
         mismanaged process of launch of Fund V by Nova representing too many similar strategies
         and competing Funds, I think Fund V is a stub Fund. At current time, this firm is no longer
         raising any mezzanine, or Fund V, type strategies and we are focused on substantially
         different strategies now with our Growth Funds and Senior Debt Funds. Happy to discuss
         when convenient to you.”
The tone of this email makes clear that NovaFund’s alleged work for a competing asset manager

still rankled in Alala’s mind, even though, as noted, the parties’ agreement did not prohibit that

work and Capitala had agreed to release any claim that it did (at least for conduct before April 24,

2017).

         17. Alala’s testimony ultimately revealed that Capitala’s April 2018 press release did not

mean what its first sentence suggested. Specifically, he testified that, although the press release

announced that Capitala had “successfully raised $1.0 billion … from global institutional

investors,” (PX 17) this did not mean that the investors had given it $1 billion to invest or even

that they had committed to doing so. Instead, as he described it, it meant that Capitala anticipated

that these investors would ultimately invest that amount and that, as the press release indicates,

such funding was “expected to provide senior debt and equity co-investments across Capital’s

family of funds.” (Id.) As he explained at the hearing, what the “new venture” described in the

press release really amounted to was a loan syndication program, whereby Capitala would


                                                 14
originate loans (i.e., lend to commercial borrowers) and then “syndicate” or sell some portion of

its rights and obligations as the lender to the “global institutional investors.” The syndication he

described would be accomplished through note purchase agreements or, as discussed below, an

investment advisory agreement in the case of Firm 1.

       18. Alala testified that, to date, several large investors have committed a total of about

$200 million to this new loan syndication arrangement. $120 million of that amount came from

Firm 1. The arrangement with Firm 1 was reflected in an investment advisory agreement. Under

that agreement, if particular loan arrangements met criteria specified by Firm 1, then Capitala had

the option to “put them in the box,” i.e., to include them in the investment advisory arrangement

reflected in the agreement. (The parties did not offer, and I have not seen, a copy of this

agreement.) Although Alala’s testimony on this point was not crystal clear, Firm 1’s investment

strategy under this arrangement originally also included an 8% “equity co-investment” component,

meaning it was not limited to senior debt, although Alala also testified that this feature was in the

process of being removed.

       19. The investment advisory arrangement with Firm 1 was attractive to Capitala – more

attractive than the ordinary note sales by which it offloaded some of its exposure as a lender under

the syndication program – because Capitala earned more fees under this arrangement. Specifically,

Alala testified that, for each loan it originated and syndicated, it earned an “origination fee” of one

percent, which was ultimately paid by the borrower. For loans put into the investment advisory

arrangement with Firm 1, however, it also earned “monitoring fees” and, after a few years,

“incentive fees,” also referred to as “carried interest.” Alala testified that, to date, Capitala had

earned approximately $1.2 million in origination fees and $187,000 in monitoring fees – but no

incentive fees – under the investment advisory arrangement with Firm 1.



                                                  15
       20. NovaFund’s motion for prejudgment remedy seeks a prejudgment remedy in excess of

$8.5 million, which it calculated as a Success Fee under the Term Sheet using the $1 billion figure

in the April 2018 press release. The evidence at the hearing, however, does not support a finding

that there is probable cause that a judgment will be rendered in favor of NovaFund in that amount.

First, as noted, Capitala has not actually received anything close to $1 billion in funding for its

loan syndication program – the total so far is about $200 million. As noted, most of this amount

– $120 million – came from Firm 1. While Alala tentatively identified a few of the other “global

institutional investors” that had committed to investing the remainder of the $200 million in the

new loan syndication program, he did not specify how much each had committed. Further, there

was no evidence that NovaFund had ever made efforts to attract any of these other investors to

Fund V. Nor was there any evidence that any of these other investors, to the extent they were

contacted at all, ever had the slightest interest in Fund V. Finally, even if any of these other

investors could be considered “Target Investors” under the Term Sheet (because of how broadly

that term is defined), there is no evidence that Capitala did not make its own independent efforts

with those investors – or have its own independent relationships with those investors – well in

advance of hiring NovaFund. Reading the term “Target Investors” in the Term Sheet to mean that

NovaFund is entitled to a percentage of any investment in any Capitala entity until the Term Sheet

is formally terminated – as NovaFund has at times suggested – would lead to an absurd result the

parties could not have intended; indeed, it would give Capitala an incentive to terminate the parties’

agreement prematurely lest it be forced to share its profits with NovaFund with respect to any other

fundraising activities outside the context of Fund V. At this time, then, there is no basis to make

a finding – even using the probable cause standard – that had Capitala behaved differently, any of

these other investors would have committed to Fund V.



                                                 16
       21. But there is a basis to make such a finding with respect to Firm 1. Specifically, there

was credible evidence that (1) Kelley had a strong relationship with Firm 1 and had worked with

its personnel previously, (2) Capitala, though it was aware of Firm 1, had no established track

record with it, (3) Kelley made substantial efforts to persuade Firm 1 to invest in Fund V or a

separately managed account, and set up meetings between Capitala and Firm 1, (4) Capitala sought

to limit Kelley’s involvement in communications – and excluded Kelley from some meetings –

with Firm 1 in 2017, (5) Kelley was urging Capitala to move generally, and with respect to Firm

1 in particular, to a pitch more focused on senior debt and less on junior debt, (6) Capitala (and

Alala in particular) viewed NovaFund’s work for a competing asset manager as a betrayal, and

while Capitala ultimately recognized that the Term Sheet did not foreclose such work, Alala no

longer trusted NovaFund after mid-February 2017, and (7) Capitala’s view of NovaFund in 2017

led it to cease working with NovaFund in good faith under the Term Sheet and Addendum,

excluding NovaFund from key meetings and failing to cooperate with it. The upshot was that

NovaFund was not fully able to perform the advisory and marketing services it had been hired to

provide and, as a result, the purpose of the parties’ agreement was frustrated. I also find that there

is probable cause to believe that, had Capitala continued to work cooperatively with NovaFund,

the two could have managed to attract a substantial investment by Firm 1 into Fund V, even if that

meant allowing Firm 1 to invest through a separately managed account and/or to participate in

other Capitala opportunities focused more exclusively on senior debt.

       22. Firm 1 has invested a total of $120 million in the advisory agreement/loan syndication

arrangement with Capitala. Although this point was not crystal clear, apparently even that

arrangement was not, until very recently, purely debt; it included an equity component of eight

percent. Firm 1’s overall investment is thus not radically different from the pitches NovaFund and



                                                 17
Capitala were making to it in 2017, which sought to tailor the opportunity with a greater offering

of senior debt. Nonetheless, I recognize that there are still significant differences between the loan

syndication program and Fund V, and I do not think there is probable cause to believe that, but for

Capitala’s conduct, Firm 1 would have invested $120 million in Fund V. Because of the different

asset mixes, it is more likely that Firm 1 would have – but for Capitala’s conduct – invested some

substantial amount in Fund V and another substantial amount in another Capitala vehicle that was

focused more exclusively on senior debt; and the second part of such an investment would not

have entitled NovaFund to any fees. Specifically, I find that there is probable cause to believe

that, but for Capitala’s conduct, Firm 1 would have invested approximately $25 million in Fund

V.   This estimate is based on the fact that (1) NovaFund was anticipating, based on its

communications with Firm 1, that any investment by Firm 1 in Fund V would be in the range of

$20 to $30 million (PX 13), and (2) Capitala and Firm 1 discussed – and Capitala sent a term sheet

to Firm 1 and NovaFund reflecting – a $25 million investment by Firm 1 in Fund V, together with

a $25 million purchase of assets from a distinct Capitala vehicle (PX 6), an arrangement similar to

one Kelley had suggested to Capitala. While Alala testified that the deal reflected in this term

sheet “died” because it still included too much junior debt and equity for Firm 1’s tastes, the dollar

figure reflected in the term sheet for Firm 1’s hoped-for investment in Fund V is consistent with

NovaFund’s projection of $20 to $30 million. In addition, the two anchor investors each had

invested only $20 million, and so it seems unlikely that Firm 1 would have made an investment

substantially greater than the anchor investors. Therefore, I find that there is probable cause to

believe that, but for Capitala’s conduct, Firm 1 would have invested approximately $25 million in

Fund V.




                                                 18
       23. Had Firm 1 made a $25 million commitment to Fund V, it is likely, based on the

evidence at the hearing, that it would have received favorable terms for such a large investment.

In particular, I find that it is unlikely Firm 1 would have agreed to pay Capitala a management fee

of any more than 1%. Therefore, applying the terms of the Term Sheet, I find that there is probable

cause that, had Capitala fully cooperated with NovaFund in the marketing and selling of Fund V

(as well as separately managed accounts associated with Fund V, as contemplated by the Term

Sheet), NovaFund would have received a Success Fee of $250,000, i.e., the one percent floor for

its success fee on a $25 million investment. I do not find probable cause to believe that NovaFund

is owed a Tail Fee.

       24.     While Capitala presented some evidence to support its counterclaims – principally

its claim that NovaFund did not comply with the “best efforts” obligation under the Term Sheet,

for example, in connection with an investors conference in Berlin, Germany –, it made no real

effort at the hearing to quantify any damages from this alleged breach. At one point, Alala offered

the view that Capitala had sustained between $30 million to $50 million in damages, but there was

no evidence as to how this broad range was calculated or what it was based on, and Capitala offered

no supporting projections of expected management fees from Fund V or any related documents.

Further, given that Capitala realized a gain from the subsequent investment of Firm 1 (and perhaps

others who might have otherwise invested in Fund V) in the loan syndication program, it is unclear

at this point that Capitala has suffered any damages. Because there was insufficient evidence to

find (even using the probable cause standard) that Capitala sustained any damages as a result of

any breach by NovaFund, I make no finding and express no opinion on whether NovaFund

breached its best efforts obligation or any other provision of the parties’ agreement.




                                                19
       25.     For the foregoing reasons, I find that NovaFund is entitled to a prejudgment remedy

in the amount of $250,000. Because I have determined that probable cause exists to support the

prejudgment remedy, disclosure of assets is also appropriate. See Wachovia Bank, N.A., 2010 WL

466160, at *9 (same). However, this portion of the order is stayed until the parties decide how to

resolve the bond issue described below; the Court will issue further instructions at that time.




                                                20
III.     Conclusion

         For the foregoing reasons, NovaFund’s motion for prejudgment remedy is GRANTED in

part and DENIED in part. (ECF No. 15.) NovaFund is entitled to a prejudgment remedy in the

amount of $250,000. In light of this resolution, NovaFund’s motion for disclosure of assets is also

GRANTED, but stayed for the time being. (ECF No. 19.) The prejudgment remedy statute further

contemplates that, “if the court finds that the application for the prejudgment remedy should be

granted,” as it has here, the Court should consider “whether the plaintiff should be required to post

a bond to secure the defendant against damages that may result from the prejudgment remedy or

whether the defendant should be allowed to substitute a bond for the prejudgment remedy.” Conn.

Gen. Stat. § 52-278d(a)(4). Because neither party was prepared to address these issues at the

hearing, the Court hereby orders that the parties shall confer, either in person or by telephone, to

resolve the issue of whether NovaFund, Capitala, or neither will post a bond. If they are unable to

agree, the parties shall simultaneously file briefs of no more than 8 pages addressing only the

bond issues within 14 days of this order.


                                              IT IS SO ORDERED.


                                                 /s/
                                              Michael P. Shea, U.S.D.J.

Dated:         Hartford, Connecticut
               March 31, 2019




                                                 21
